EXHIBIT 10.7 BEAR STATE FINANCIAL , INC. 2 Notice of Restricted Stock Unit Grant You (the “ Grantee ”) have been granted the following award of Restricted Stock Units (“ Restricted Stock Unit s ” or “ RSUs ”) with respect to shares of Bear State Financial, Inc. (the “ Company ”) common stock, par value $0.01 per share (the “ Shares ”), pursuant to the Bear State Financial, Inc. 2011 Omnibus Incentive Plan (the “ Plan ”). Name of Grantee: [] Total Number of RSUs: [] Effective Date of Grant: [] Vesting Period: Subject to the terms of the Agreement, the RSUs shall vest on the date that is the third anniversary of the Effective Date of Grant. By your signature and the signature of the Company’s representative below, you and the Company agree and acknowledge that this grant of Restricted Stock Units is granted under and governed by the terms and conditions of the Plan and the attached Restricted Stock Unit Award Agreement, which are incorporated herein by reference, and that you have been provided with a copy of the Plan and Restricted Stock Unit Agreement. Grantee: Bear State Financial, Inc. By: (Name) Name: Date: Title: Address: Bear State Financial, Inc. 2011 Omnibus Incentive Plan Restricted Stock Unit Award Agreement Section 1.Grant of Restricted Stock Unit (a)
